To the Honorable the House of Representatives of the Commonwealth of Massachusetts:
The Justices of the Supreme Judicial Court respectfully submit these answers to the questions set forth in an order adopted by the House on April 30, 1959, and submitted to us on May 4. The order refers to House bill No. 1136 now pending before the House and entitled, “An Act providing for a panel of three associate justices of the superior court to act upon labor dispute cases.” The bill seeks to amend *782G. L. c. 212, relating to the Superior Court, by adding a new § 30 reading as follows:
“Section 30. In any action or proceeding involving or arising under sections twenty B, twenty C or twenty-four of chapter one hundred and forty-nine, or section nine A or nine B of chapter two hundred and fourteen or chapter one hundred and fifty A of the General Laws, the chief justice shall designate three associate justices to hear and determine the action or proceeding. The decision of said court shall be subject to review in accordance with the provision of subsection (6) of section nine A of chapter two hundred and fourteen of the General Laws.”
These questions are answered by Ashley v. Three Justices of the Superior Court, 228 Mass. 63, where the Supreme Judicial Court was considering St. 1913, c. 835, § 369, revised by St. 1914, c. 783, § 10 (see now G. L. c. 55, § 28), which provided: “Election petitions . . . shall be heard and determined by three justices of the superior court who shall each year, immediately following the annual state election, be assigned by the chief justice of said court for the hearing and determination of all matters arising under election petitions during the ensuing year.” The court speaking through Chief Justice Rugg said, at page 71: “The Legislature may provide that particular causes may be tried before one or more judges of any court. The history of statutory changes respecting the trial of indictments for capital offences, from the original requirement that all such trials must be before this court sitting en banc to the present provisions that they be had before a single judge of the Superior Court, is an illustration of the power of the Legislature in this regard. Commonwealth v. Phelps, 210 Mass. 78.” See 13 Mass. L. Q. No. 5, p. 107. The opinion referred to other cases where the Legislature had provided for hearings before three justices: Claims of more than $1,000 against the Commonwealth before three justices of the Superior Court. R. L. c. 201, § 2. Certain civil actions, by agreement of the parties, before three justices of the Superior *783Court. R. L. c. 157, § 5. The Appellate Division of the Municipal Court of the City of Boston to consist of three justices to be designated from time to time by the chief justice of that court. St. 1912, c. 649, § 8.
To these may be added more recent examples: The appellate division of the Superior Court to review certain sentences to consist of three justices to be designated from time to time by the chief justice of that court. G. L. c. 278, § 28A (as amended through St. 1945, c. 255, § 1). Three appellate divisions of the District Courts to consist of five justices in each of three districts to be assigned by the chief justice of the Supreme Judicial Court. G. L. c. 231, § 108 (as amended through St. 1958, c. 300).
To the first question we answer, “Yes.” To the second question we answer, “No.”
Raymond S. Wilkins.
James J. Ronan.
John V. Spalding.
Harold P. Williams.
Edward A. Counihan, Jr.
Arthur E. Whittemore.
R. Ammi Cutter.